DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deyle (US 2020/0050206). 
Regarding claim 1, Deyle discloses an information processing method, comprising: 
receiving, by a server 210, a danger alarm sent by an intelligent mobile robot 100, wherein the danger alarm is used to indicate that the intelligent mobile robot detects a dangerous event (paragraphs 81, 215); 
determining, by the server 210, a safe position for the intelligent mobile robot, wherein the safe position is a position in which the dangerous event is not occurring currently (p. 180, 184, 335, 337); and 

Regarding claim 2, Deyle discloses wherein, before the receiving, by a server, of the danger alarm sent by an intelligent mobile robot, the method further comprises: receiving, by the server 210, a current position of the intelligent mobile robot 100 sent by the intelligent mobile robot (p. 198), wherein the escape instruction further comprises an escape route, and the escape route is used to indicate a driving route from the current position to the safe position (“end location”) to the intelligent mobile robot (p. 105). 
Regarding claim 3, Deyle discloses wherein the intelligent mobile robot comprises a self-driving car 100 (figures 1A-2)  and a self-flying unmanned aerial vehicle (p. 175). 
Regarding claim 12, Deyle discloses wherein the dangerous event comprises a fire event, a flood event, and an earthquake event (p. 215).
Regarding claim 13, Deyle discloses a server 210, comprising:
	a transceiver module 310, 314, configured to receive a danger alarm sent by an intelligent mobile robot 100, wherein the danger alarm is used to indicate that the intelligent mobile robot detects a dangerous event (p. 81, 215); and

	the transceiver module is further configured to send an escape instruction to the intelligent mobile robot, wherein the escape instruction comprises the safe position (p. 180, 184, 215, 335, 337).
Regarding claim 14, Deyle discloses wherein the transceiver module is further configured to receive a current position of the intelligent mobile robot sent by the intelligent mobile robot (p. 198), wherein the escape instruction further comprises an escape route, and the escape route is used to indicate a driving route from the current position to the safe position (“the end location”) to the intelligent mobile robot (p. 105). 

Allowable Subject Matter
Claims 4-11 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 
							/ANH V LA/                                                                                    Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
March 25, 2022